Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and remarks filed on 03/10/22 have been entered and fully considered and are found convincing. The grounds of rejection set forth in the previous office action are withdrawn as noted below.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-5, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1-5 has been withdrawn. Applicant has amended the claim to recite:

1. (Currently Amended) A transfer system for transferring imaging and detection data, the transfer system comprising: 
a first processor for a first imaging and detection system configured to detect an object processed by a processing machine using a first image captured; 
an industrial machine configured to operate by use of information detected by the first imaging and detection system; 
a second processor for a second imaging and detection system disposed upstream of the first imaging and detection system across the processing machine and configured to detect an object before being processed by the processing machine, using a second image captured; and 
an operation terminal having an interface configured to output an instruction to the second imaging and detection system, and to change imaging and detection system data, the instruction instructing the second imaging and detection system to perform detection, the imaging and detection system data being used in the second imaging and detection system, 
wherein the first processor functions to receive the imaging and detection system data from the second imaging and detection system, and 
wherein the second processor functions to transmit the imaging and detection system data, which is used so that the object can be detected by the second imaging and detection system, to the first imaging and detection system which uses the transmitted imaging and detection system data in also detecting the object.

The claim as amended recites the limitations which now link and process the claimed subject matter. Essentially, the second process can be considered a preprocessing step in which an object is detected and the imaging and detection system data is altered in a way and performing the detecting. From here, the second imaging and detection data is received at the first imaging and detection system and is then utilized in the object detection by using the transmitted imaging and detection system data to ultimately operate the industrial machine. There are essentially three different instances of object detection occurring on transmitted or captured data. The prior art of record, either alone or in combination, fails to teach or suggest the limitations as noted above, accordingly, claims 1-5 are allowable.


Allowable Subject Matter
Claim(s) 1-5 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the second imaging and detection data of the object of interest is received at the first imaging and detection system and is then utilized in the object detection by using the transmitted imaging and detection system data to ultimately operate the industrial machine. Upon further search and consideration, the closest prior art includes, US 2009/0213219 A1, in which claim 11 describes the capture of a first image at a camera at a first time; preprocess a first region of the captured first image to obtain the object expected to be in the first region; initialize a tracker template based on the first input features responsive to indication of a second region of the first image received from a source other than the first cue; capture a second image at the camera at a second time subsequent to the first time, and process the second image data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661